Citation Nr: 1749853	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-51 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to aid and attendance allowance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945 in the United States Army. 

This matter is now before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand in June 2017.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In the June 2017 remand, the Board instructed that a determination be made as to whether the Veteran's spouse was medically able to travel to a VA medical facility for an examination or if an in-home examination is warranted.  All efforts in this regard were to clearly be documented in the claims file.  On September 22, 2017, the RO sent a letter to the Veteran asking that he confirm whether his spouse was able to travel to a VA facility for an examination.  The Veteran was asked to respond within 30 days so that it could be determined whether an examination could be scheduled at a VA medical facility or if an in-home examination was warranted.  In a statement received on October 10, 2017 the Veteran stated that his spouse was unable to travel to a VA clinic due to a bad back and swelling in her legs.  There is no indication in the file regarding whether the Veteran's spouse could or is being scheduled for an in-home examination.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for an in-home VA aid and attendance examination for the Veteran's spouse.  All efforts/determinations in this regard should be clearly documented in the claims file.  If an on-site examination is not possible, the VA examiner is asked to offer the requested opinion following a comprehensive review of the claims file.

The examiner must provide a complete evaluation of the effects of her disabilities in order that the Board may determine whether she is so helpless that regular aid and attendance is required.  The examiner's assessment will include, but not be limited to, an evaluation of such conditions as: (i) inability of the Veteran's spouse to dress or undress herself or to keep herself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability of the Veteran's spouse to feed herself through loss of coordination of upper extremities or through extreme weakness; (iv) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran's spouse from hazards or dangers incident to her daily environment.  The rationale for all opinions expressed should be provided in a legible report.

2. The AOJ must review the medical opinion/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

